Mr. Chief Justice QuiñoNes,
after stating the foregoing facts, delivered the opinion of the court.
In accordance with the provisions of section 1614 of the former Law of Civil Procedure, in accordance with which this incidental issue was prosecuted, if the person adjudged to pay the provisional maintenance failed to do so on the day fixed in the judgment for such payment, payment might be enforced by the methods established for compulsory proceedings after *123execution proceedings, the same method to be employed for subsequent installments when due.
An express provision of the Law of Civil Procedure, applicable to the case under consideration, establishes compulsory process against the property of the debtor for the payment of provisional maintenance as it becomes due, it is not optional with the parties to abandon the procedure established by the law of procedure for the purpose of prosecuting personal compulsory proceedings against the debtor. This practice, although followed in some courts of the United States in divorce cases, as a means to compel the 'husband to pay the alimony allowed the wife by the court during the course of the proceedings, has been discontinued in the courts of this Island since time immemorial, by the laws which abolished imprisonment for civil debts of any kind, and substituted compulsory proceedings against property which offers the creditor all desirable guarantees for the enforcement of the obligations imposed on the debtor by the judgment.
While the divorce law established in this Island, being of American origin, is to be construed and applied in accordance with American. practices, it should be considered as supplementary law in cases of obscurity or insufficiency of the law, as occurs in the case cited in the orders appealed from by the spouses Peregri for divorce, in which the question discussed was whether .section 8 of the law passed by Congress on April 12,1900, for the government and civil administration of this Island, and for other purposes, commonly known as the Poraker Act, in so far as it provides that all persons legally married in Porto Rico should have all the rights and remedies conferred by law on persons who had contracted civil or religious marriages, did or did not apply to Spaniards residing in this Island who had contracted marriage according to the Catholic rite in Spain, where divorce a vinculo matrimoni is not recognized. This court, after carefully considering the *124case, decided it affirmatively and granted the divorce, adopting American practices as supplementary law, as it was a question of the construction and application of a law of American origin, the literal context of which was not sufficiently clear and explicit. This doctrine while logically and naturally applicable to the case cited of the spouses Peregri, is not applicable to the case at bar, which does not involve the construction of the divorce law upon a substántive point, but only the establishment of the method to be pursued in an issue incidental to an action for divorce for the enforcement of the payment of provisional maintenance allowed the wife, regarding which the law of procedure is clear and presents no difficulties or doubts of any kind whatsoever.
This doctrine is not in opposition to the power inherent in all courts of justice to punish disrespect for authority, when such acts partake of the real characteristics of a crime, which does not occur in this case, in which the only question involved is the execution of a judgment rendered in a civil action for divorce for the payment of an allowance for provisional maintenance made to the wife and for which execution the methods prescribed by the Law of Civil Procedure should be pursued, and by no means according to Criminal Procedure, because no act subject to criminal prosecution is present. This is especially so in view of the fact that it cannot be maintained that Pedro A. Canals, the defendant, has disobeyed or obstinately refused to comply with the terms of the judgment or order of the court, which adjudged him to pay, when, on the contrary, he submitted to the compulsory proceedings directed against his property, and has acquiesced in all the orders made, particularly on motion of the party plaintiff, for a record of the action for divorce against all the property appearing in the registry as owned by him to continue during the pendency of the action, and the attachment of property sufficient to cover the debt and costs. Hence, if the plaintiff has failed to collect her alimony it has not been due to a *125refusal on the part of Pedro A. Canals to comply -with, the judgment of the court, but for other causes which it does not appear can be charged to him.
The costs of the compulsory proceedings are against the person against whom they were directed, with the exception of those incurred in the incidental issues which may arise in the same case, which the court must tax in accordance with the provisions of law in force in regard to costs at the time it heard and determined the incidental issue; that is to say, in accordance with section 63 of General Orders No. 118, according to which the costs must be taxed against the litigant whose claims are rejected in toto or otherwise the court must, tax them according to equity.
In view of the legal provisions above cited, we adjudge-that we should reverse, and do reverse, the orders appealed from of November 14, 1903, and the concordant order of the 27th of October previous, as to the warning decree against Pedro A. Canals, that he would be adjudged in contempt if' he failed to deposit the sum ordered to the credit of his wife, leaving such orders appealed from in effect as to their other points, but not the understanding that there is no special taxation of costs beginning with the petition appearing at folio-65 and following, and without any special taxation in this second instance.
Justices Hernández, Figueras, MacLeary and Wolf concurred.